Name: 94/195/EC: Council Decision of 29 March 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  regions and regional policy;  EU institutions and European civil service;  parliament
 Date Published: 1994-04-09

 Avis juridique important|31994D019594/195/EC: Council Decision of 29 March 1994 appointing an alternate member of the Committee of the Regions Official Journal L 092 , 09/04/1994 P. 0031 - 0031 Finnish special edition: Chapter 1 Volume 3 P. 0126 Swedish special edition: Chapter 1 Volume 3 P. 0126 COUNCIL DECISION of 29 March 1994 appointing an alternate member of the Committee of the Regions (94/195/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas an alternate member's seat on the Committee has become vacant following Mr Enrique Amat Vicedo's resignation, which was brought to the Council's attention on 17 March 1994; Having regard to the proposal from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Juan JosÃ © GarcÃ ­a Escribano is hereby appointed an alternate member of the Committee of the Regions in place of Mr Enrique Amat Vicedo for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 29 March 1994. For the Council The President G. MORAITIS (1) OJ No L 31, 4. 2. 1994, p. 29.